Case 18-10462        Doc 224     Filed 03/18/20     Entered 03/18/20 14:47:33        Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF LOUISIANA

IN RE: KENNETH M. JACKSON
                                                                   CASE NO. 18-10462
                    DEBTOR


                                             ORDER

       CONSIDERING the Trustee's Motion to Sell Property of the Estate to Debtor, the lack of

objection thereto, and applicable law:

       IT IS ORDERED that Dwayne M. Murray, Trustee, is authorized to sell to Kenneth

Jackson, Debtor, for the sum of $2,740.00 by private sale, without any warranty or recourse

whatsoever on the part of the Trustee, even as to the return of the purchase price, but with full

substitution and subrogation to all rights and actions of warranty against all preceding owners,

vendors or mortgagors, any and all of the estate’s interest in the property described below:

                       60” Television, Tablet, Golf Clubs, Watch, Cash,
                 and any and all interest in the Succession of Mary Lee Jackson;
                            subject to usufruct of surviving spouse.

       IT IS FURTHER ORDERED that the property is being transferred "as is, where is" and

subject to any and all taxes, claims, judgments, encumbrances, and liens that may affect it.

       Baton Rouge, Louisiana, March 18, 2020.

                                   s/ Douglas D. Dodd
                                  DOUGLAS D. DODD
                          UNITED STATES BANKRUPTCY JUDGE
